Citation Nr: 0429829	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a compensable rating for postoperative 
left inguinal hernia, to include scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to July 1983.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The veteran failed to 
appear for a videoconference hearing before a Veterans Law 
Judge scheduled in March 2004.


FINDINGS OF FACT

1.  It is not shown that the veteran currently has a right 
knee disability.

2.  The veteran has not had recurrence of a left inguinal 
hernia since the last repair; the residual scars are 
asymptomatic.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A compensable rating is not warranted for postoperative 
left inguinal hernia, to include scars,.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 4.118; Codes 
7338, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; the claims have been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the August 2002 rating decision and in 
a February 2003 statement of the case (SOC).  A February 2004 
letter (after the rating appealed) informed the veteran of 
the VCAA as well as of his and VA's respective 
responsibilities in claims development.  It also informed him 
of what type of evidence was necessary to prevail in his 
service connection and increased rating claims.  Regarding 
timing of notice, it is noteworthy that while the VCAA notice 
here did not precede the decision on appeal (as required by 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), such notice 
was provided prior to the RO's last adjudication of the 
claims and certification of the case to the Board.  

While the February 2004 letter advised the veteran to respond 
in 60 days, a prior development letter, dated in March 2002, 
in addition to advising him to submit evidence within 60 
days, also informed him that evidence received within one 
year would be considered.  The February 2004 letter also 
advised the veteran to let VA know (submit) of anything else 
that would support his claim.  In essence, this was 
equivalent to advising him to submit everything pertinent in 
his possession.  The veteran has not submitted any evidence 
in support of either of his claims subsequent to the February 
2004 letter.  Further notice in these circumstances would 
serve no useful purpose.  The veteran is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA medical 
records.  He has been afforded several VA examinations.  He 
has not identified any records outstanding pertinent to the 
matters at hand.  He has not been afforded a VA orthopedic 
examination.  However, 38 C.F.R. § 3.159(c)(4) states that VA 
will arrange for an examination if such is necessary to 
determine a claim, and that an examination is necessary if 
(summarized) (A)  There is competent evidence of current 
disability or persistent or recurrent symptoms of a 
disability, (B)  Evidence establishes that the veteran 
suffered an event, injury or disease in service, (C)  
Evidence indicates that the claimed disability may be related 
to the event, injury, or disease in service or to another 
service connected disability.  Here, there is no competent 
evidence of current residuals of a right knee injury.  And 
while the veteran complained of right knee pain in 1983 
following his incurring a superficial right knee laceration, 
no residuals were noted at the time of his service 
separation.  There is nothing in the record relating any 
current right knee disability to service.  Hence, a VA 
examination is not indicated.  

Finally, the veteran has not been advised of the revision of 
the criteria for rating skin disorders, effective on August 
30, 2002 (during the instant appeal period).  For reasons 
discussed below, the Board finds such notice would serve no 
useful purpose, and is not necessary.  The record is 
complete.  All of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA, are met.  

Factual Basis

The veteran contends that he has a right knee disorder, and 
adds that he had knee surgery in service.  He asserts that 
his postoperative left inguinal hernia warrants a compensable 
rating.  

The veteran's service medical records show that he underwent 
left inguinal hernia repair in January 1981.  He complained 
of right knee pain in June 1983 after incurring a superficial 
right knee laceration as a result of slipping onto glass.         
X-rays in June 1983 showed no radiopaque foreign body.  
Cellulitis, right prepatellar abscess, secondary to his right 
knee laceration, was diagnosed.  The veteran did not complain 
of right knee problems on June 1983 separation examination.  
Clinical evaluation of his lower extremities at the time was 
normal.  

On May 1988 VA compensation  and pension examination the 
veteran reported getting a foreign body in his right knee in 
1983, and later developed cellulites, which resolved with 
treatment.  He complained of some right knee discomfort since 
then on bending, and with damp weather.  Examination of the 
right knee showed a small scar over the patella.  There was 
no tenderness; range of motion was full; and the knee joint 
was stable.  The diagnosis was right knee trauma residuals.  
X-rays showed a normal right knee.  

A September 1997 operative note from the Michael O'Callaghan 
Federal Hospital shows that the veteran underwent left 
inguinal hernia repair.  He tolerated the procedure well and 
no complications were reported.  

On April 2002 VA scars examination, two hernia repair scars 
(a 5 to 6 centimeter (cm.) scar from an earlier procedure, 
and a 4 cm. scar from a later procedure) were noted.  Both 
scars were well healed, not elevated and freely moveable.  
There was no sign of ulceration or problem, and no tenderness 
or adherence.  Texture was normal.  There was no underlying 
tissue loss.  Minimal Disfigurement was reported.  

On VA digestive examination in April 2002 the veteran, 
reported a history of right [sic] inguinal hernia repair.  No 
hernia, either right or left, was diagnosed.  

In April 2003, the veteran's representative submitted (with a 
waiver of RO consideration) a record showing a diagnosis of 
hiatal hernia.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected left inguinal hernia repair 
residuals are rated under Diagnostic Codes (Code) 7338-7805.  
The Rating Schedule provides ratings for inguinal hernias 
which are not operated but are remediable or which are small, 
reducible, or without true hernia protrusion (0 percent); for 
a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt (10 percent); 
for a small recurrent postoperative or unoperated 
irremediable, inguinal hernia, which is not well supported by 
a truss or is not readily reducible (30 percent); and for a 
large postoperative recurrent inguinal hernia that is 
considered inoperable and which is not well supported under 
ordinary conditions and which is not readily reducible (60 
percent).  See 38 C.F.R. § 4.114, Code 7338.

Code 7805 directs that the scars should be rated according to 
the limitation of function of the affected part.  If 
superficial, painful on examination, a 10 percent rating is 
warranted under Code 7804.  See 38 C.F.R. § 4.118.

As previously mentioned, the veteran has not been informed of 
the revision of the criteria for rating skin disorders, 
effective on August 30, 2002.  However, Code 7805 remained 
unchanged, and nothing in the new criteria provides for a 
compensable rating for a scar that is asymptomatic/non-
disabling.  Consequently, the veteran is not prejudiced by 
the fact that he had not received notice of the rating 
criteria changes.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

Right Knee

The threshold matter that must be addressed in any claim 
seeking service connection is whether the claimant actually 
has the claimed disability.  Here, there is no competent 
(medical) evidence that the veteran has a right knee 
disability.  In the absence of proof of a present disability, 
there cannot be a valid claim [of service connection].  
Hickson, supra.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  
The veteran was advised that to establish service connection 
for the claimed (knee) disability, he must show that he has 
such disability and that it is related to disease or injury 
in service.  See February 2004 VCAA letter.  He has not 
submitted any evidence of a current diagnosis of a right knee 
disorder.  Voluminous VA treatment records, dated from 1984 
to 2004, do not show that the veteran was treated for right 
knee complaints.  While right knee trauma residuals was 
diagnosed on May 1988, this diagnosis seemingly relates to a 
small scar over the patella; no other right knee problem was 
diagnosed.  [Service connection for the scar was granted by 
the RO in June 1988.]  The veteran has not been afforded a VA 
examination.  A medical examination or medical opinion is 
necessary if the medical evidence "[c]ontains competent lay 
or medical evidence of a current diagnosed disability...."  
38 C.F.R. § 3.159(4)(i)(A).  Here, there is absolutely no 
competent evidence of a current diagnosis of a right knee 
disorder.  As a layperson, the veteran is not competent to 
establish by his own opinion that he has a right knee 
disorder (or relate such disability to service).  See 
Espiritu, supra.  The preponderance of the evidence is 
against the claim.  Hence, it must be denied.

Postoperative Left Inguinal Hernia Rating

The veteran has twice had surgical repair of a left inguinal 
hernia.  However, there is no evidence of recurrence of a 
left inguinal hernia residuals following the later (1997) 
surgery.  The veteran has not sought treatment for left 
inguinal hernia residuals since the 1997 surgery.  In fact, 
examination established that the postoperative left inguinal 
hernia is asymptomatic.  Accordingly, a compensable rating is 
not assignable under the Code 7338 criteria, outlined above.  

There remains for consideration whether the hernia scars, 
themselves, warrant a compensable rating.  VA scars 
examination in April 2002 revealed no associated limitation 
of function.  Consequently, there is no basis for rating 
under Code 7805.  Likewise, the scars were not painful on 
examination.  So a compensable rating under Code 7804 also is 
not warranted.  In sum, there is no competent evidence that 
the veteran's postoperative left inguinal hernia has 
recurred, or is symptomatic or in any way disabling.  
Consequently, a compensable rating is not warranted.

The Board has noted the evidence submitted (with a waiver) 
showing the veteran has a hiatal hernia.  That is a different 
disability than the inguinal hernia at issue, and the 
evidence is not relevant to the instant claim.  

The preponderance of the evidence is against both claims; 
hence, both must be denied.


ORDER

Service connection for a right knee disorder is denied.

A compensable rating for postoperative left inguinal hernia, 
to include scars, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



